Citation Nr: 1640183	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  15-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for burn scars.

3.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the RO.  

In October 2013, the Veteran had a videoconference with the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

During his October 2013 hearing, the Veteran contended that his psychiatric disability was first manifested during the year after separation from the service.  A report from the Veteran's eye doctor indicates a history of psychiatric disability back to 1982.  

During the hearing, the Veteran suggested that he burned himself when he sat in scalding water during a psychiatric episode.  He also suggested that his eye disability was, primarily, the result of medication which he took for a psychiatric disability.  Therefore, the Veteran maintained that service connection for the treatment of burn scars and a right eye disability was warranted on a secondary basis.  To date, he has not had a VA examination with respect to the claimed burn scars or psychiatric disability.  Also, he has not had a VA examination to determine whether any eye disability is proximately due to or has been aggravated by a psychiatric disability.  

The Board notes that the Veteran's service medical records on file are illegible.  The Veteran's service personnel records have not been associated with the record.  

The Veteran's VA treatment records show that shortly after service, he worked as a butcher.  They also show that he was employed by the United States Postal Service starting in 1986.  During VA treatment in July 2009, it was noted that he had a dispute with the Post Office which had been resolved.  His employment records have not been associated with the claims folder.  There are no medical records on file showing treatment after July 2009.  

The report of a VA examination shows that the Veteran receives Social Security benefits.  His Social Security records have not been associated with the claims folder.  

Accordingly, the claims are REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain a legible copy of the Veteran's service medical records and associate them with the claims file.  Efforts to obtain legible service medical records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of federal records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

2.  Obtain and associate the Veteran's service personnel records with the claims file.


3.  Ask the Veteran for the name and address of all health care providers or facilities, VA and non-VA, who have treated him since July 2009 for an eye disability, burn scars, or a psychiatric disability.  Also request the dates of that treatment.  Then, ask each of those health care providers or facilities for copies of the Veteran's treatment records.  A failure to respond or a negative reply to any request must be associated with the record.  

4.  Associate with the record a copy of the Veteran's Social Security Administration records relating to a claim for benefits and any decisions on that claim.  Those records should records should include the medical records associated with the claim.

5.  Ask the Veteran to complete VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for former and current employers and provide any relevant medical or personnel records from that employment.  Request the Veteran's records from the places where he was employed, to include as a butcher immediately after service and from the United States Postal Service where he was employed starting in 1986.  Also request any records regarding a dispute between the Veteran and the Post Office.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  Efforts to obtain records of the Veteran's employment with any Federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  If the requested records are not associated with employment by a federal, and those records are unavailable, notify the Veteran and his representative in accordance with 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

6.  Then, schedule the Veteran for a VA examination with a psychiatrist or psychologist.  The examiner must review the claims file and should note that review in the report.  The examiner should diagnose all psychiatric disabilities found.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability is related to service or to any incident of service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that burn scars are proximately due to or the result of a psychiatric disability.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current eye disability, to include loss of vision in the right eye, is due to or aggravated by (permanently increased in severity beyond the natural progress of the disorder) medication taken for a psychiatric disability.

7.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

